Citation Nr: 1045453	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-01 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for a 
lumbar spine disability.

2.  Entitlement to an initial rating higher than 10 percent for a 
left shoulder disability for the period prior to July 18, 2005.

3.  Entitlement to an initial rating higher than 20 percent for a 
left shoulder disability for the period since July 18, 2005.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to March 1959.  
He also had military service with the Army Reserve from May 1976 
to May 1979 and from February 1980 to February 1986.  Periods of 
active duty for training are identified as from June 14, 1981 to 
June 27, 1981 and from July 31, 1983 to August 13, 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and awarded a 40 percent disability rating for a lumbar spine 
disability, effective April 15, 1992, and granted service 
connection and awarded a 10 percent disability rating for a left 
shoulder disability, effective April 15, 1992.  A 100 percent 
rating was assigned for the left shoulder disability, effective 
from September 10, 1997, to November 30, 1997, based upon surgery 
requiring convalescence.  See 38 C.F.R. § 4.30 (2010).  A 10 
percent rating was again effective as of December 1, 1997.  An 
increased evaluation of 20 percent for the left shoulder 
disability was assigned as of July 18, 2005.

While the Veteran alleges entitlement to increased initial 
ratings for his left shoulder disability, the 100 percent rating 
in effect during the period from September 10, 1997, to November 
30, 1997, is the maximum rating possible under all potentially 
applicable rating criteria; the Veteran cannot be awarded more 
than 100 percent under schedular criteria at any given time.  See 
38 C.F.R. § 4.71a. Accordingly, the Board need not discuss 
whether the Veteran is entitled to a higher rating for that 
period, including a discussion as to the impact of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain), before finding 
that an increased schedular rating for a left shoulder disability 
is not warranted for these periods.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Therefore, the Board will limit its 
analysis to entitlement to higher ratings for the period prior to 
and after July 18, 2005.

The issues of entitlement to an initial rating higher than 20 
percent for a left shoulder disability for the period since July 
18, 2005, and entitlement to a TDIU rating are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's lumbar 
spine disability (degenerative disc disease with radiculopathy) 
has been manifested by pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and diminished 
reflexes, with little intermittent relief.  Flexion has been 
limited at most to 35 degrees, extension to 10 degrees, bilateral 
lateral bending to 15 degrees, and bilateral lateral rotation to 
20 degrees.  Ankylosis has not been shown.  

2.  The Veteran's low back disability has been productive of 
neurologic impairment of the right lower extremity that results 
in disability analogous to moderate incomplete paralysis of the 
sciatic nerve.

3.  The Veteran's low back disability has been productive of 
neurologic impairment of the left lower extremity that results in 
disability analogous to moderate incomplete paralysis of the 
sciatic nerve.

4.  The Veteran is left-hand dominant; therefore, his left 
shoulder is his major extremity.

5.  For the period prior to July 18, 2005, the Veteran's left 
shoulder disability (degenerative joint disease) was manifested 
by subjective complaints of pain and objective evidence of pain 
that results in limitation of motion of the left arm to shoulder 
level, but no more.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but not higher, for a 
lumbar spine disability (intervertebral disc syndrome with 
bilateral lower extremity radiculopathy) have been met for the 
period from April 15, 1992, to April 9, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5292, 5293, 5295 (2002 and 2003), 5243 (2010).  

2.  Effective April 10, 2003, the criteria for a 40 percent 
rating, but not higher, for the orthopedic manifestations of the 
Veteran's lumbar spine disability, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5292, 
5293, 5295 (2002 and 2003), 5243 (2010).  

3.  Effective April 10, 2003, the criteria for a separate 20 
percent evaluation for right-sided moderate incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

4.  Effective April 10, 2003, the criteria for a separate 20 
percent evaluation for left-sided moderate incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

5.  For the period prior to July 18, 2005, the criteria for an 
increased rating of 20 percent, but no more, for a left shoulder 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.69, 4.71a, DCs 5019, 5201, 5202 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The appeal arises from the Veteran's disagreement with the 
initial ratings assigned following the grants of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims file 
the Veteran's service treatment records, private treatment 
records, and VA treatment records, and afforded him examinations 
with respect to these claims in April 1993, July 2005, and 
December 2008.  There is no evidence that there has been a change 
in the service-connected disabilities since the last examination.  
Accordingly, a remand for more recent examinations is not 
necessary.  38 C.F.R. § 3.327(a) (2010).   

The April 1993, July 2005, and December 2008 reports of VA 
examination are thorough and supported by the outpatient 
treatment records.  The examinations in this case are thus 
adequate bases upon which to base a decision.  

The Veteran has not indicated that he has received any treatment 
aside from that which is already of record.  The Board thus 
concludes that there are no additional treatment records 
outstanding.  

The Board finds these actions have satisfied VA's duty to assist 
and that no additional assistance is required.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  

When rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).   

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2010).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2010), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45.  
For the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010.  Traumatic arthritis is rated 
using DC 5010, which directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
DC 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, 
Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  


A.  Lumbar Spine

The regulations for rating disabilities of the spine were twice 
revised during the pendency of the Veteran's appeal, effective 
September 23, 2002, and effective September 26, 2003.  67 Fed. 
Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed while 
the claim is pending, the version most favorable to the claimant 
applies from the effective date of the change, while the previous 
version of the regulation applies prior to the date of change.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  The amended 
rating criteria can be applied only for periods from and after 
the effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the Veteran of both the old 
and the new versions of the relevant criteria.  The Board's 
following decision results in no prejudice to the Veteran in 
terms of lack of notice of the regulatory revisions.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's ability 
to engage in ordinary activities, to include employment, as well 
as an assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).  

Prior to September 26, 2003, a 10 percent rating was warranted 
for slight limitation of motion of the lumbar spine, 20 percent 
rating was warranted for moderate limitation of motion of the 
lumbar spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was warranted 
for lumbosacral strain with characteristic pain on motion.  A 20 
percent rating was warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating was 
warranted for lumbosacral strain that was severe, with listing of 
the whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of those symptoms 
were present if there was also abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when it was mild.  It warranted a 
20 percent rating when it was moderate, with recurrent attacks.  
A 40 percent rating was warranted for severe intervertebral disc 
syndrome, with recurring attacks with intermittent relief.  A 60 
percent rating was warranted when the intervertebral disc 
syndrome was pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (2001).  Since DC 5293 
contemplates limitation of motion, a separate rating for 
limitation of motion cannot be warranted.  VAOPGCPREC 36-97 (Dec. 
12, 1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating criteria for evaluation 
of intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating episodes 
resulting from intervertebral disc syndrome over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 10 percent 
rating was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months.  A rating 
of 20 percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 
rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
least four weeks but less than six weeks during the past 12 
months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.  
This regulation was again slightly revised in September 2003.  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic codes 
were reclassified.  These reclassified diagnostic codes include 
5237 (lumbosacral strain) and 5243 (intervertebral disc 
syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for 
intervertebral disc syndrome (DC 5243), permits evaluation under 
either the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results in 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2010).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine 
not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion 
of the cervical spine greater than 170 degrees but 
not greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2010).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, but 
not limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Normal ranges of motion for each component 
of spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2.

The Veteran's lumbar spine disability is rated 40 percent 
disabling under the old diagnostic criteria of DC 5293, which 
contemplated severe, recurring attacks of intervertebral disc 
syndrome with intermittent relief.  A higher 60 percent rating 
under DC 5293 required pronounced intervertebral disc syndrome 
(IDS) with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).  Under the old schedular 
criteria, a 40 percent rating represented the maximum schedular 
rating available for limitation of lumbar spine motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).  Similarly, a 40 percent 
rating represented the maximum schedular rating available for 
lumbosacral strain (DC 5295).  Thus, neither DC 5292 nor 5295 may 
provide for a higher rating in this case.

It has not been contended or shown in this case that the Veteran 
has residuals of a fracture of the vertebra (DC 5285), complete 
bony fixation of the spine (DC 5286), or ankylosis of the lumbar 
spine (DC 5289).  Accordingly, the diagnostic codes pertaining to 
these disabilities are not applicable in the instant case.

In evaluating whether the Veteran is entitled to a higher 60 
percent rating under the old diagnostic criteria of DC 5293, the 
evidence for consideration includes clinical records dated from 
April 1992 to July 2009 and reports of VA examination dated in 
April 1993, July 2005, and December 2008, which show frequent 
symptoms and assessments of radiculopathy into the both the right 
and left lower extremities.  The radiculopathy of both lower 
extremities has long been associated with absent ankle jerk 
reflexes, and diminished knee jerk reflexes.  The records also 
document demonstrable muscle spasm of the lumbosacral spine.  The 
records do not, however, demonstrate atrophy of any muscles in 
the lower extremities.

Private treatment records dated from April 1992 show that the 
Veteran complained of worsening neurological symptoms in his 
lower extremities.  EMG testing in October 1992 revealed absent 
tibial "H" reflexes in both lower extremities, and other 
radicular abnormalities consistent with the Veteran's lumbar 
spine disability.

Given the persistence of the Veteran's neurological complaints in 
records dated from April 1992 to July 2009, combined with 
evidence demonstrating absent bilateral ankle jerk reflexes, the 
Board, resolving doubt in the Veteran's favor, concludes that the 
neurological manifestations of the Veteran's service-connected 
lumbar spine disability more nearly approximate pronounced IDS, 
with sciatic neuropathy with characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk, with little intermittent 
relief, which would support the assignment of a 60 percent rating 
under the criteria of DC 5293, in effect before September 2002.  
A 60 percent rating for IDS is the maximum rating available under 
the diagnostic criteria in effect both before September 2002 and 
before September 26, 2003.

A September 2003 revision to the IDS code stated that IDS (pre-
operatively or post-operatively) is to be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic and 
neurological manifestations means orthopedic and neurological 
signs and symptoms resulting from IDS that are present 
constantly, or nearly so.  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological disabilities 
are rated separately using criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
DC 5243, Notes 1, 2 (2003-04)

A 60 percent rating, however, is also the maximum available 
rating for IDS based upon incapacitating episodes.  38 C.F.R. 
§ 4.71a, DC 5243 (2003 and 2004).  Accordingly, the Veteran is 
not entitled to a rating in excess of 60 percent under the 
criteria pertaining to incapacitating episodes.  Therefore, it is 
necessary to determine whether after September 26, 2003, the 
Veteran may be entitled to a higher rating if chronic orthopedic 
and neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, the Veteran's 
April 1993, July 2005, and December 2008 reports of VA 
examination show flexion limited at most to 35 degrees, extension 
to 10 degrees, bilateral lateral bending to 15 degrees, and 
bilateral lateral rotation to 15 degrees, which would warrant a 
rating of 40 percent under the general rating formula.  The 
requirements for a higher rating under the general rating formula 
- unfavorable ankylosis of either the thoracolumbar spine or the 
entire spine - are neither contended nor shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating is 
to be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2010).

The Veteran has been assigned a disability rating of 60 percent 
for IDS under the rating criteria in effect prior to September 
2002 by this decision.  The question before the Board, then, is 
whether the Veteran would be entitled to a rating higher than 60 
percent if he is assigned separate ratings for his neurological 
manifestations.  

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore neuritis and neuralgia of 
that nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the knee, 
and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent, and 40 percent are 
assignable for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscle 
atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 
refers to neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Clinical records dated from April 1992 to July 2009 and reports 
of VA examination dated in April 1993, July 2005, and December 
2008, show frequent complaints and assessments of symptoms of 
radiculopathy into the both the right and left lower extremities.  
Of particular significance are findings of decreased sensation 
and absent ankle jerk reflexes, bilaterally.  The records do not, 
however, demonstrate atrophy of any muscles in the lower 
extremities.  Each examination revealed normal muscle tone, and 
5/5 strength in both lower extremities.

The findings in the medical records support a conclusion that the 
Veteran has bilateral radiculopathy, which results in decreased 
sensation and impaired reflexes in both extremities.  The Board 
therefore finds that the Veteran's radiculopathy symptoms are 
primarily sensory in nature and compatible with an incomplete 
paralysis of the sciatic nerve that is no more than moderate in 
degree.  The manifestations warrant no more than 20 percent 
ratings under DC 8520, which provides for a 20 percent rating for 
moderate incomplete paralysis.  The Board finds no evidence of 
organic changes, such as moderate muscle atrophy, or trophic 
changes that would warrant higher ratings or demonstrate more 
than a moderate degree of incomplete paralysis of the sciatic 
nerve.  However, because of the evidence showing absent ankle 
jerk reflexes, the Board finds that the level of incomplete 
paralysis is more than mild, but not more than moderate.

Having determined that the Veteran is not entitled to ratings in 
excess of 20 percent under DC 8520, the final remaining question 
before the Board is whether as of the effective date of the 2003 
regulation amendments, the Veteran's combined disability rating 
would be higher when his disability is rated under Diagnostic 
Code 5243, than it is under the old diagnostic criteria of DC 
5293 (a single 60 percent rating).  Taking into consideration the 
bilateral factor, the Board concludes that a 40 percent rating 
under DC 5243, and separate 20 percent ratings under DC 8520, 
provide for a greater combined disability rating than the single 
60 percent rating under the old DC 5293.  38 C.F.R. §§ 4.25, 4.26 
(2010).  Because the diagnostic criteria currently in effect 
provide for a more favorable disability rating for the Veteran's 
low back disability, the Board finds that as of April 10, 2003, 
the Veteran's disability should be rated as 40 percent disabling 
under DC 5243, and as 20 percent disabling for the right lower 
extremity, and 20 percent for the left lower extremity under DC 
8520.  Because the rating criteria providing for separate rating 
of the orthopedic and neurologic manifestations were not in 
effect prior to April 10, 2003, however, the Veteran's disability 
must be rated under the old criteria (a single 60 percent 
disability rating) prior to April 10, 2003.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The Board has determined that for the period from April 15, 1992, 
to April 9, 2003, the Veteran is entitled to a 60 percent 
disability rating, but no more, under the old diagnostic criteria 
of DC 5293.  For the period since April 10, 2003, he is entitled 
to no more than the current 40 rating for orthopedic 
manifestations and separate 20 percent disability ratings for the 
neurologic manifestations in each lower extremity under any of 
the spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although 
he has complained of flare-ups, they occur only after certain 
activities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the evidence does not show that flare-ups result in 
any disability equivalent to ankylosis such that a higher 
orthopedic rating would be warranted.

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extra-schedular rating:  (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The service-connected 
lumbar spine disability manifests with pronounced intervertebral 
disc syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle spasm 
and diminished reflexes, with little intermittent relief.  
Flexion has been limited at most to 35 degrees, extension to 10 
degrees, bilateral lateral bending to 15 degrees, and bilateral 
lateral rotation to 20 degrees.  As discussed in the preceding 
section, these symptoms are contemplated by the rating criteria.  
The rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that for the period from April 15, 
1992, to April 9, 2003, the Veteran was entitled to a 60 percent 
disability rating, but no more, under the old diagnostic criteria 
of DC 5293.  For the period since April 10, 2003, the Veteran's 
low back disability has not warranted a rating higher than 40 
percent for the orthopedic manifestations (under DC 5243), or 
higher than separate 20 percent ratings for the neurologic 
manifestations (under DC 8520).  All reasonable doubt has been 
resolved in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Left Shoulder

Under the laws administered by VA, disabilities of the shoulder 
and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 
through 5203. For rating purposes, a distinction is made between 
major (dominant) and minor musculoskeletal groups.  Handedness 
for the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only one 
hand shall be considered dominant.  The injured hand, or the most 
severely injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes. 38 C.F.R. § 
4.69.  Here, as the medical evidence shows that the Veteran is 
left-hand dominant, his left shoulder is his major shoulder for 
rating purposes.

The Veteran's left shoulder disability is rated under DC 5010-
5201.  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  
Diagnostic Code 5010 pertains to traumatic arthritis.  38 C.F.R. 
§ 4.71a, DC 5010.  Diagnostic Code 5201 pertains to limitation of 
motion of the shoulder.  38 C.F.R. § 4.71a, DC 5201.  

The Veteran has not been shown to have ankylosis of the 
scapulohumeral articulation, nor is there objective evidence of 
impairment of the humerus, such as loss of the head of the 
humerus (flail shoulder), nonunion of the shoulder (flail joint), 
fibrous union of the humerus, recurrent dislocation of the 
humerus at the scapulohumeral joint, malunion of the humerus, or 
impairment of the clavicle or scapula.  Accordingly, the criteria 
pertaining to those disabilities are not applicable in this case.  
38 C.F.R. § 4.71a, DCs 5200, 5202, 5203 (2010).  

For the major arm, a 20 percent rating is warranted for 
limitation of arm motion to shoulder level.  A 30 percent rating 
is warranted for limitation of arm motion to midway between the 
side and shoulder level.  A maximum 40 percent rating is 
warranted for limitation of arm motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, DC 5201.

On VA examination in April 1993, the Veteran complained of left 
shoulder pain for which he had recently undergone physical 
therapy.  Physical examination of the left shoulder revealed 
moderate crepitance with movement of the joint.  Range of motion 
testing revealed abduction to 180 degrees and internal and 
external rotation to 90 degrees.  X-ray examination showed no 
evidence of degenerative joint disease.

Clinical records dated from April 1993 to July 2005 show that the 
Veteran periodically sought treatment for complaints of left 
shoulder pain.  In September 1997, the Veteran underwent surgical 
repair of a complete tear of the left rotator cuff.  Following 
the rotator cuff repair, he continued to have difficulty with 
pain and limitation of motion.  Treatment records dated 
throughout this period, however, do not demonstrate that the 
range of motion of the Veteran's left shoulder was recorded.  CT 
examination of the left shoulder in May 2001 revealed 
osteoarthritis.

For VA purposes, normal forward flexion of the shoulder is from 
zero to 180 degrees; abduction is zero to 180 degrees; and 
internal and external rotation is from zero to 90 degrees.  
38 C.F.R. § 4.71a, Plate I (2010).  Forward flexion and abduction 
to 90 degrees amounts to "shoulder level."

The evidence of record dated since the initial grant of service 
connection shows that the range of motion of the Veteran's left 
shoulder was at all times found to be limited.  As noted above, 
however, the precise ranges of motion of the left shoulder were 
not again recorded until the July 2005 VA examination.  
Evaluation at that time revealed that the motion of the left arm 
was limited to the shoulder level, satisfying the criteria for a 
20 percent rating under DC 5201.  

The question, then, is whether an increased rating of 20 percent 
may be awarded prior to the July 2005 examination.  In this case, 
although the precise ranges of motion of the left arm were 
unrecorded following the April 1993 examination until the July 
2005 examination, the Board concludes, based upon the testimony 
provided by the Veteran regarding the limitation of motion of his 
left arm during the course of the appeal, and the regular 
notations in the clinical records that his range of motion was 
reduced, that throughout the pendency of the appeal, he has met 
the criteria for an increased rating of 20 percent.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Because there is no evidence demonstrating limitation of motion 
of his left shoulder to 45 degrees from his side, however, the 
Board concludes that a rating in excess of 20 percent is not 
warranted.  Significantly, the Veteran has not contended that his 
left arm is restricted to movement below his shoulder.  Even 
considering the effects of pain on use, the evidence does not 
show that the left arm is limited in motion to below shoulder-
level, and thus the requirements for a rating higher than 20 
percent for functional limitation are not met.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran has been shown on X-ray examination to have extensive 
osteoarthritis in his left shoulder.  Where there is limitation 
of motion, but the limitation of motion is noncompensable under 
the limitation of motion diagnostic codes, X-ray confirmation of 
the affected joint will warrant a 10 percent rating under DC 
5003. Also, under DC 5003, a 10 percent rating may apply where 
limitation of motion is absent, but there is X-ray evidence of 
arthritis involving two or more major joints or involving two or 
more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  

The shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  
The Veteran has compensable limitation of motion of his left 
shoulder, and, by this decision, has been awarded a 20 percent 
disability rating under a diagnostic code predicated upon 
limitation of motion.  Therefore, he is not entitled to a 
separate 10 percent rating under either DC 5003 or 5010. 38 
C.F.R. § 4.71a, DC 5010, Note 1.

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extra-schedular rating:  (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The service-connected 
left shoulder disability manifests with painful limitation of 
motion to the shoulder level.  As discussed in the preceding 
section, these symptoms are contemplated by the rating criteria.  
The rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of 
extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating might 
be warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that for the period prior to July 
18, 2005, the Veteran's left shoulder disability has warranted a 
20 percent rating, but no higher.  The benefit-of-the-doubt rule 
has been considered in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Subject to the law and regulations governing payment of monetary 
benefits, an increased initial rating of 60 percent is granted 
for a lumbar spine disability, for the period from April 15, 
1992, to April 9, 2003.

Subject to the law and regulations governing payment of monetary 
benefits, effective April 10, 2003, a 40 percent rating is 
assigned for the orthopedic manifestations of the Veteran's 
lumbar spine disability.

Subject to the law and regulations governing payment of monetary 
benefits, effective April 10, 2003, a separate 20 percent rating 
for moderate incomplete paralysis of the sciatic nerve of the 
right lower extremity, is granted.

Subject to the law and regulations governing payment of monetary 
benefits, effective April 10, 2003, a separate 20 percent rating 
for moderate incomplete paralysis of the sciatic nerve of the 
left lower extremity, is granted.

Subject to the law and regulations governing payment of monetary 
benefits, a 20 percent rating for left shoulder disability is 
granted, for the period prior to July 18, 2005.


REMAND

Additional development is needed prior to further disposition of 
the claims of entitlement to an initial rating higher than 20 
percent for a left shoulder disability for the period after July 
18, 2005, and for a TDIU rating.

A June 2009 record of private treatment shows that the Veteran's 
treating physician felt that his current left shoulder symptoms 
were consistent with a possible partial cuff tear.  He was 
estimated to have approximately 50 percent of the normal use of 
his shoulder.  

The Veteran last underwent VA examination of his left shoulder in 
December 2008.  At that time, he had good rotator cuff strength, 
active forward flexion from 0 to 100 degrees, and active 
abduction from 0 to 90 degrees, with pain on the ends of motion.  
There were no findings consistent with a partial cuff tear.

Because evidence added to the file since the most recent VA 
examination suggests a worsening of the disability, a remand for 
a more contemporaneous VA examination to assess the current 
nature, extent, and severity of his service-connected left 
shoulder disability is required.  See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC 11-95.  

Next, TDIU is granted where a Veteran's service-connected 
disabilities are rated less than total, but they prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him. 38 C.F.R. § 4.16 (2010).

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation. 
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

The Veteran's claim for a TDIU rating was denied in a March 2008 
rating decision.  At the time that decision was rendered, the 
Veteran did not meet the schedular criteria for a TDIU rating.  
By this decision, however, the Board is granting a 60 percent 
disability rating for the Veteran's lumbar spine disability, by 
virtue of which the Veteran now meets the schedular criteria for 
a TDIU rating.

Because the Veteran explicitly contends that he is unable to work 
as a result of his service-connected disabilities, and he 
currently meets the schedular criteria for a TDIU rating, the 
Board finds that a remand is warranted to address the claim of 
entitlement to a TDIU rating.  See also Rice v. Shinseki, 22 Vet. 
App. 447 (2009) (holding that where there is evidence of 
unemployability raised by the record during a rating appeal 
period, the TDIU is an element of an initial rating or increased 
rating).

A VA examiner has not yet been asked to render an opinion as to 
the effect of the Veteran's service-connected disabilities on his 
ability to obtain and retain employment.  In light of this, and 
because it appears that the Veteran is not currently working, the 
prudent and thorough course of action is to afford the Veteran an 
examination on remand, to ascertain the impact of his service-
connected disabilities on his unemployability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of his left shoulder 
disability.  The claims folder should be 
made available to and be reviewed by the 
examiner, and the examination report 
should reflect that the claims folder was 
reviewed.  The examiner's report should 
include range-of-motion findings and 
findings as to any weakness, and should 
set forth all current complaints, findings 
and diagnoses.  The report should also 
discuss the presence or absence of pain, 
as well as functional impairment.  The 
examiner should specifically opine as to 
the impact the Veteran's left shoulder 
disability has on his employability.  A 
rationale for all opinions, with citation 
to relevant medical findings, must be 
provided.

2.  Schedule the Veteran for a VA social 
and industrial survey for the purpose of 
ascertaining the impact of the Veteran's 
service-connected disabilities on his 
ability to obtain and maintain 
substantially gainful employment. 
	A) The VA examiner is requested to 
evaluate and discuss the effect of the 
Veteran's service-connected disabilities 
on the Veteran's employability. 
	B) The VA examiner is requested to 
offer an opinion as to whether the 
Veteran's service-connected disabilities, 
without consideration of his non-service-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation. 
	C) If it is the examiner's opinion 
that the Veteran's service-connected 
disabilities do not render him 
unemployable, the examiner should suggest 
the type or types of employment in which 
the Veteran would be capable of engaging 
with her service-connected disabilities, 
given his skill set and educational 
background.

3.  Then, readjudicate the claims.  Inform 
the Veteran of his appeal rights.  If 
action remains adverse, issue a 
supplemental statement of the case.  Then, 
return the case to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


